Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-18 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 2018/0113200 A1) in view of WO 2013014030 A1 (Hoche et al.)1.
Regarding claim 1, Steinberg teaches a Light Detection and Ranging (LiDAR) system (0121:1; Fig. 1A, LIDAR system, 100) comprising: a light source, said light source comprising a plurality of laser emitters, said plurality of laser emitters configured to generate an outgoing laser beam; (0126:4-6; Fig. 2B, projecting units 102)  a light receiver, said light receiver comprising a plurality of photon detectors and configured to detect a returned incoming laser beam; (0158:1-3; Fig. 4A, sensor 116 and detection elements 402) a mirror system for changing an outgoing direction of the outgoing laser beam; and (0145:3-9; Fig. 3A, MEMS mirror 300, actuators 302, 302A and 302B) a control system for controlling the LiDAR system; wherein the control system is configured to adjust the mirror system to direct the outgoing laser beam to a scanning region based on a scanning result derived from the returned incoming laser beam. (0194:3-12; Fig. 5B, processing unit 108, portions of field of view 120)
Steinberg teaches a closed-loop control system (para 130 note closed loop and feedback). Steinberg also teaches wherein the closed-loop control system is configured to compare the detected path of the laser beam with a pre-determined path and to adjust the mirror system based on the comparison by adjusting a time interval between pulses of the outgoing laser beam (0145:19-22; Fig. 3A, mirror 300 and 0186:1-9; Fig 5C, processor 118, light source 112, field of view 120).
Steinberg fails but Hoche teaches wherein the control system comprises a closed-loop control module that includes one or more light sensors, wherein the one or more light sensors are configured to detect a path of the outgoing laser beam (see figure 1 and 2 line 54-57 note control unit 20, sensor 22 and incoming laser beam 12. Line 57 note feedback loop).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Steinberg and Hoche because Hoche teaches (line 43 note laser energy may the laser energy may fluctuate more than desired in certain applications when turned on and also note allows the most precise implementation of the desired specifications ).
Regarding claim 2, Steinberg as modified in view of Hoche teaches the LiDAR system of claim 1, wherein the control system is further configured to divide the scanning region into multiple sub-areas based on the scanning result.  (0197:6-17; Fig. 5C, processor 118 and field of view 120)
Regarding claim 3, Steinberg as modified in view of Hoche teaches, the LiDAR system of claim 2, wherein the control system selects a priority zone from the multiple sub-areas, and wherein the priority zone is scanned with an increased resolution than other sub-areas.  (0197:43-48; Figs. 5C and 20-22, processor 118 and field of view 120)
Regarding claim 4, Steinberg as modified in view of Hoche teaches, the LiDAR system of claim 3, wherein the priority zone is selected to include an object detected in the scanning region.  (0197:34-36; processor 118)
Regarding claim 5, Steinberg as modified in view of Hoche teaches, the LiDAR system of claim 2, wherein the control system is configured to determine an error zone among the multiple sub-areas in which no object is detected.  (0439:12-17; Fig. 5C, processor 118)
Regarding claim 6, Steinberg as modified in view of Hoche teaches, the LiDAR system of claim 1, wherein the control system is configured to adjust the scanning region to include a detected object. (0254:32-38; processing unit 108 and light source 112)
Regarding claim 7, Steinberg as modified in view of Hoche teaches, the LiDAR system of claim 6, wherein the control system is configured to control the laser beam to scan the adjusted scanning region with an increased resolution. (0195: 410 detectors, processing unit 108, and field of view 120) (0254:3-8; processing unit 108, light source and LIDAR system 100)

Claims 15-18 are method claims corresponding to system claims 1-5. They are rejected for the same reasons.
Regarding claim 29, Steinberg teaches, a LiDAR control system (0121:1; Fig. 1A, LIDAR system, 100), comprising: a LiDAR device comprising a light source (Fig. 2A projecting unit 102; 0126:4-6 ), a light receiver (0158:1-3; Fig. 2A sensing unit 106) and a mirror system (0145:3-9; Fig. 3A, MEMS mirror 300, actuators 302); a detection module configured to send detection signals to a scanning region and to receive returned detection signals; (0158:1-3; Fig. 4A, sensor 116 and detection elements 402) and a control module for controlling the LiDAR device, wherein the control module is configured to generate a reference signal based on data collected on the returned detection signals and to send a reference signal to the LiDAR device, and wherein the reference signal is used to control the LiDAR device.  (0194: 3-12; Fig. 4B, processing unit 108)
Steinberg teaches a closed-loop control system (para 130 note closed loop and feedback). Steinberg also teaches and wherein the closed-loop control system is configured to compare the detected path of the laser beam with a pre-determined path and to adjust the mirror system based on the comparison by adjusting a time interval between pulses of the outgoing laser beam.  (0145:19-22; Fig. 3A, mirror 300 and 0186:1-9; Fig 5C, processor 118, light source 112, field of view 120).
However, Steinberg fails but Hoche teaches wherein the control system comprises a closed-loop control module that includes one or more light sensors, wherein the one or more light sensors are configured to detect a path of the outgoing laser beam (see figure 1 and 2 line 54-57 note control unit 20, sensor 22 and incoming laser beam 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Steinberg and Hoche because Hoche teaches (line 43 note laser energy may the laser energy may fluctuate more than desired in certain applications when turned on and also note allows the most precise implementation of the desired specifications ).

Regarding claim 30, Steinberg as modified in view of Hoche teaches, the LiDAR control system of claim 29, wherein the detection signals are radar, laser, or optical signals (0158:1-3; Fig.4A, sensor 116)  
Regarding claim 31, Steinberg as modified in view of Hoche teaches, the LiDAR control system of claim 29, wherein the controlling of the LiDAR device comprises controlling the LiDAR device to increase a scanning resolution. (0254:3-8; processing unit 108, light source and LIDAR system 100)
Regarding claim 32, Steinberg as modified in view of Hoche teaches, the LiDAR control system of claim 30, wherein the controlling of the LiDAR device comprises controlling the mirror system of the LiDAR device to scan a selected region with an increased resolution. (0254:8-13; processing unit 108, light source and LIDAR system 100)

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg in view of WO 2013014030 A1 (Hoche et al.) further in view of Yamada (US 2009/0059766 A1).
Regarding claim 11, Steinberg as modified in view of Hoche teaches, the LiDAR system of claim 1, wherein the control system is configured to adjust the scanning region to include a detected object. (0254:32-38; processing unit 108, light source 112) 
However, Steinberg does not teach: comprises a polarizing splitter for splitting the laser beam into a first split laser beam and a second split laser beam, wherein the second split laser beam is p-polarized and a quarter-wave plate for converting the p-polarized laser beam into circular polarization. 
Whereas Yamada teaches: comprises: a polarizing splitter (Yamada, 0072:1-5; Fig.5, polarized beam splitter, 550) for splitting the laser beam into a first split laser beam and a second split laser beam, wherein the second split laser beam is p-polarized (Yamada, 0073:1-3; Fig.5, semiconductor laser 510 and polarized beam splitter 550); and a quarter-wave plate (Yamada, 0072:3-5; Fig.5, quarter wavelength plate 551) for converting the p-polarized laser beam into circular polarization (Yamada, 0073:7-12; Fig. 5, quarter wavelength plate 551, lens surface 56a) 
Accordingly, it would have been obvious for a person of ordinary skill in the art, before the effective filling date of the invention, to modify Steinberg’s Lidar lens system in combination with Hoche and Yamada’s optical/polarization elements in order to change the direction of polarized light onto a detector (left hand or right hand). Furthermore, it is well known in the art to use quarter-wave plates to create circular polarization from linear polarization and vice versa, since waveplates modify existing polarization without deviating or displacing the beam by delaying a component with respect to an orthogonal component. A polarized beam splitter (PBS) helps focus the laser beam light and diverge any scattered reflections. The beam splitter also includes lightweight advantages, inexpensive cost and larger manufacture sizing. However, since they have 45-degree angle of incidence they may require additional alignment time. Therefore, using a combination of a polarizing beam splitter and a quarter-wave plate allows the detected light to be guided efficiently to the detector and target. Since it is well known in the art to use polarization components in limbo, one would be motivated to use a PBS and quarter-wave plate within a lens system to reduce the power loss of a detecting laser light and allowing objects to be detected with high precision, ultimately improving the accuracy of the device. 
Regarding claim 12, Steinberg, as modified in view of Hoche and Yamada, teaches, the LiDAR system of claim 11, wherein the quarter-wave plate is configured to convert the incoming laser beam into s- polarization, wherein the incoming laser beam is circularly polarized; and the polarizing splitter for splitting the s-polarization incoming laser beam into a third split laser beam, wherein the third split laser beam is s-polarization. (Yamada, 0074:5-11; Fig. 5, quarter wavelength plate 55, PBS 550, and PD 59c)

Regarding claim 13, Steinberg as modified in view of Hoche and Yamada teaches, the LiDAR system of claim 12.
However, Steinberg fails to teach, wherein the lens system further comprises a filter to substantially remove noise.
On the other hand, Yamada teaches, wherein the lens system further comprises a filter to substantially remove noise. (Yamada, 0052:8-12; Fig.1 IR pass filter 59b)
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filling date to modify Yamada optical components, to separate desired signals and distracting signals from impinging the detector. Since the lens system will be distinguishing different types of light; scattered, reflected etc. it would be prima facie obvious to have a filter for the light that reflects noise and prevent them from hitting the receiver unit.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg in view of WO 2013014030 A1 (Hoche et al.) further in view of Maeno et al. (US 2009/0051997).
Regarding claim 9 Steinberg as modified in view of Hoche teaches, the LiDAR system of claim 1. 
However, he does not teach wherein the control system is configured to adjust an angle of the mirror system based on the comparison. 
On the other hand, Maeno teaches, wherein the control system is configured to adjust an angle of the mirror system based on the comparison. (Maeno, 0093:4-8; Fig. 1 mirror actuator 100).
 
Regarding claim 20, Steinberg as modified in view of Hoche teaches, the method claim of 15.
However, Steinberg does not teach, wherein the adjusting of the mirror system comprises adjusting an angle of the mirror system.
On the other hand, Maeno teaches, wherein the adjusting of the mirror system comprises adjusting an angle of the mirror system. (Maeno, 0093:4-8; Fig. 1 mirror actuator 100)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date to combine the teachings of Maeno’s angle adjusted mirror system and Steinberg’s lidar system for better control and visual analyses of a stationary or non-stationary object. It is also very well known in the art to use a mirror and actuator/ (MEMS) to deflect light and alter the optical path.

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg in view of WO 2013014030 A1 (Hoche et al.) further in view of Campbell et al. (US 2018/0284247 A1).
Regarding claim 23, Steinberg as modified in view of Hoche teaches, the method of claim 15.
However, Steinberg does not teach, further comprising: generating periodic laser beam pulses according to a code table, wherein the code table contains a sequence of codes, and each laser beam pulse is encoded with a code sequentially selected from the code table. 
On the other hand, Campbell teaches, further comprising: generating periodic laser beam pulses according to a code table (Campbell, 0150:6-9; Fig. 17, light source 701 and pulse encoder 702), wherein the code table contains a sequence of codes, and each laser beam pulse is encoded with a code sequentially selected from the code table. (Campbell, 0150:10-12; Fig. 17, controller 706 and pulse encoder 702).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine Campbell’s method of encoded laser beam pulses with Steinberg’s lidar system in order to pair emitted light with the returned light for clear distance measurement. In addition, the combination would allow the process of weeding out undesired reflection signals and properly align the pulses with accurate time periods. One would have been motivated to make these modifications in order to have a clear and organized system for position detection.
Regarding claim 24, Steinberg, as modified in view of Hoche and Campbell, teaches, the method of claim 23, wherein the light receiver receives an incoming laser beam pulse, (Campbell, 0151:4-7, Fig. 17, detector 710) further comprising: decoding the code of the received laser beam pulse; identifying the corresponding outgoing laser beam pulse using the code; (Campbell, 0151:4-7, Fig. 17, scanner 704, target 708, detector 710, and pulse detector 712)  calculating the time difference between the transmitting time of the corresponding outgoing laser beam pulse and the arrival time of the incoming laser beam pulse; and deriving the distance between the LiDAR system and the object upon which the incoming laser beam pulse is reflected based on the time difference. (Campbell, 0152:1-16; Fig. 17, scan resolver 714 and range detector 716)
Regarding claim 25, Steinberg, as modified in view of Hoche and  Campbell, teaches, the method of claim 24, wherein each code in the code table indicates the power level of a laser pulse. (Campbell, 0150:14-19, Fig. 17, controller 706 and pulse encoder 702)
Regarding claim 26, Steinberg as modified in view of Hoche and Campbell teaches, the method of claim 24, wherein each code in the code table represents the time interval between consecutive laser beam pulses. (Campbell, 0150: -14; Fig.17, light source 701, pulse encoder 702, scanning transmitter system 704) 
Regarding claim 27, Steinberg, as modified in view of Hoche and Campbell, teaches, the method of claim 24, when the corresponding outgoing laser beam pulse cannot be identified, treating the received laser beam pulse as noise.  (Campbell, 0165:8-11; Fig.19, 910)
Regarding claim 28, Steinberg, as modified in view of Hoche and Campbell, teaches, the method of claim 24, further comprising determining an expected time interval for receiving a next laser beam pulse (Campbell, 0049:1-6, Fig. 1, light source 110); and treating a received laser beam pulse as noise if the next laser beam pulse is not received within the expected time interval. (Campbell, 0006:8-22) 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANJIDA NASER/Examiner, Art Unit 3645                              

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645